COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


PHILLIP T. LARGEN
                                              MEMORANDUM OPINION *
v.   Record No. 2856-96-3                         PER CURIAM
                                                 MAY 27, 1997
COLLEEN H. LARGEN (HARTIS)


             FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                    Richard C. Pattisall, Judge

           (Arthur E. Smith, on brief), for appellant.
           (John J. Robertson; Legal Aid Society of the
           New River Valley, Inc., on brief), for
           appellee.



     Phillip T. Largen (husband) appeals the decision of the

circuit court classifying a Honda automobile as marital property.

 Husband raises four arguments on appeal.   He contends that the

trial court erred by (1) making an equitable distribution award

to Colleen H. Largen (Hartis) (wife) when she did not seek

equitable distribution of marital property or allege the

existence of an oral agreement; (2) finding that the parties

entered into an enforceable oral premarital contract; (3) finding

that husband's separately titled automobile was transmuted into

marital property by oral agreement and other factors; and (4)

determining the value of the car in the absence of any evidence.

 Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
affirm the decision of the trial court.   Rule 5A:27.

     "In reviewing an equitable distribution award, we rely

heavily on the trial judge's discretion in weighing the

particular circumstances of each case."     Aster v. Gross, 7 Va.

App. 1, 8, 371 S.E.2d 833, 837 (1988).    "Fashioning an equitable

distribution award lies within the sound discretion of the trial

judge and that award will not be set aside unless it is plainly

wrong or without evidence to support it."     Srinivasan v.
Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d 675, 678 (1990).

     The sole issue concerns the 1991 Honda automobile titled in

husband's name at the time of the marriage.    The evidence

established that husband purchased the car in 1991 but that wife

paid the entire debt of $13,111.52 two weeks prior to the

marriage and gave the title to husband.   The court found that the

parties agreed to pay off the car so that they could obtain

financing on a new home.   The court also found that husband

agreed to title the car in both names, but failed to do so.    Wife

also paid off husband's separate debts of $6,000 and paid all

maintenance and insurance on the car.    Husband was unemployed for

one year during the two-year marriage.
                             Pleadings

     The trial court had equitable distribution jurisdiction

pursuant to husband's prayer in his cross-bill for the court to

determine the parties' property rights.     See Lowe v. Lowe, 233
Va. 431, 433, 357 S.E.2d 31, 32 (1987).   After finding it clearly



                                 2
necessary to do so, the court bifurcated this matter, entered the

decree of divorce, and retained jurisdiction to resolve the

parties' equitable distribution.       See Code § 20-107.3(A).

                          Oral Agreement

     The trial court found that the parties agreed to retitle

husband's automobile in both parties' names.      Husband contends

wife failed to prove the existence of any agreement and that it

would be unenforceable because it was not in writing.       See Code

§ 20-148.
     The agreement does not fail because it was not in writing.

"To be valid and enforceable, the terms of an oral agreement must

be reasonably certain, definite, and complete to enable the

parties and the courts to give the agreement exact meaning."

Richardson v. Richardson, 10 Va. App. 391, 395, 392 S.E.2d 688,

690 (1990).   In the absence of any understanding that the oral

agreement will be reduced to writing, the agreement is not

unenforceable, but "the proponent of the oral contract has the

burden of proving all elements of a valid enforceable contract."
 Id. at 396, 392 S.E.2d 690.   The trial court found the terms of

the oral agreement sufficiently definite, as do we.      Wife paid

over ninety percent of the purchase price of the automobile in

furtherance of the parties' goal to purchase a home together.

Substantial evidence supports the trial court's conclusion that

the parties agreed to jointly title the car but that husband

failed to follow through with his obligation under the agreement.




                                   3
4
                           Transmutation

     Husband contends that the trial court erred in finding that

the car was transmuted into marital property, as the car was

titled in his name only and wife's payments prior to the marriage

did not constitute personal efforts under Code § 20-107.3(A)(3).

Husband does not challenge the court's findings that wife paid

$13,111 of the total purchase price of $14,500 and paid all

maintenance and insurance costs.
     As noted above, the court found that husband failed to

retitle the car in both parties' names.    But for husband's

violation of the parties' agreement, any discussion of the

classification of the car as marital property would be mere

cavil.   Title alone does not sway the decision, for "whether the

property is separate or marital is determined by the statutory

definition and is not determined by legal title."    Garland v.

Garland, 12 Va. App. 192, 195, 403 S.E.2d 4, 6 (1991).
          [T]o disregard the parties' contributions to
          the acquisition and maintenance of the
          property and how and when they acquired
          rights and equities in the property--whether
          pre- or post-marital--is to disregard the
          mandate of the statute. Nothing in Code
          § 20-107.3 limits consideration of the
          various subsection (E) factors to the time
          frame of the marriage.

Floyd v. Floyd, 17 Va. App. 222, 227, 436 S.E.2d 457, 460 (1993).

     "Property which is initially separate may become marital

property either by express agreement, or by the manner in which

it is maintained."   McDavid v. McDavid, 19 Va. App. 406, 410-11,




                                   5
451 S.E.2d 713, 716 (1994).     See Westbrook v. Westbrook, 5 Va.

App. 446, 454, 364 S.E.2d 523, 528 (1988).    In this case, there

was both an express, but unfulfilled, agreement and wife's

greater contributions and maintenance.     We cannot say that the

trial court was plainly wrong in ruling that the automobile

purchased by husband prior to the marriage, but ninety percent

paid for and maintained by wife, was transmuted into marital

property.
                               Valuation

     The evidence established that the car was purchased for

$14,500 in 1991 and maintained throughout the marriage.      Neither

party presented evidence of the car's current value.    The court

ruled that
             from the evidence of the purchase price of
             the vehicle, the loan payoff balance, the
             plaintiff's efforts directed to the care,
             maintenance and condition of the vehicle, her
             use of the vehicle, pertinent periods of
             timespan, depreciation and other factors
             considered and within the knowledge of the
             Court, that the value of the marital property
             in question is $12,000, although the Court
             acknowledges that neither party offered
             evidence of the value of the Honda on
             September 22, 1995, the date of the
             evidentiary hearing.


The court's decision was not based on judicial notice of facts

not in evidence, even though the only precise value amount given

by the parties was the purchase price in 1991.     Cf. Darnell v.

Barker, 179 Va. 86, 93, 18 S.E.2d 271, 275 (1942).     We cannot say

on appeal that the court's finding that the car was worth $12,000



                                   6
was unsupported by the evidence.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                       Affirmed.




                                   7